Exhibit 10.1




DEBT CONVERSION AGREEMENT




This DEBT CONVERSION AGREEMENT (this “Agreement”) is dated December 29, 2014
(the “Effective Date”), by and between Alexander Bafer (“Holder”) and Brick Top
Productions, Inc., a Florida corporation (“Brick Top”).




R E C I T A L S:




WHEREAS, Brick Top owes the Holder a total of $100,000.00 for outstanding loan
(the “Debt”); and




WHEREAS, Holder desires to convert the Debt into shares of Brick Top’s common
stock, $0.0001 par value per share (the “Common Stock”) at a conversion price of
$.005 per share and Brick Top desires to issue its Common Stock to Holder in
exchange for the Debt.




WHEREAS, Holder and Brick Top intend this conversion to be completed pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended.




NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, the parties mutually agree as follows:




1.  Conversion of Debt.




1.1   As of the Effective Date, the Debt shall be converted into 20,000,000
shares of Common Stock (the “Shares”).




2.  Representations and Warranties of Brick Top.




2.1   Authorization.    The execution, delivery and performance by Brick Top of
this Agreement and the performance of all of Brick Top’s obligations hereunder
have been duly authorized by all necessary corporate action, and this Agreement
has been duly executed and delivered by Brick Top. This Agreement constitutes
the valid and binding obligation of Brick Top enforceable in accordance with its
terms. The execution and performance of the transactions contemplated by this
Agreement and compliance with its provisions by Brick Top will not conflict with
or result in any breach of any of the terms, conditions, or provisions of, or
constitute a default under, its articles of incorporation or bylaws or any
agreement to which Brick Top is a party or by which it or any of its properties
is bound.




2.2   Issuance of Shares.    The issuance and delivery of Shares in accordance
with this Agreement has been duly authorized by all necessary corporate action
on the part of Brick Top, and the Shares, when so delivered, will have been duly
and validly authorized and issued by the Company and will be fully paid and
nonassessable.




2.3   Binding Obligation.    Assuming the due execution and delivery of this
Agreement, this Agreement constitutes the valid and binding obligation of Brick
Top, enforceable against Brick Top in accordance with its terms, subject, as to
enforcement, (i) to bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws of general applicability relating to or affecting
creditors' rights and (ii) to general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.




3.  Miscellaneous.




3.1   No Third Party Beneficiaries.    This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.




3.2   Entire Agreement.    This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.




3.3   Counterparts.    This agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




3.4   Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida (without regard to conflict of
laws).





--------------------------------------------------------------------------------




3.5   No Waiver/Amendments.    Any waiver by either party to this Agreement of
any provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver be construed as a waiver of
such provision respecting any future event or circumstance. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by both parties.




3.6   Severability.    Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.




3.7   Costs.    Each party will bear the costs and expenses incurred by it in
connection with this Agreement and the transaction contemplated thereby.




3.8   Survival of Terms.    All representations, warranties and covenants
contained in this Agreement or in any certificates or other instruments
delivered by or on behalf of the parties hereto shall be continuous and survive
the execution of this Agreement.




3.9   Assignment.    This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of any
assignee, subject to the terms and conditions hereof.




3.10   Headings.    The headings used in this Agreement are for convenience only
and shall not by themselves determine the interpretation, construction or
meaning of this Agreement.




3.12   Additional Assurances.    Holder agrees to furnish to Brick Top, promptly
upon Brick Top's written request therefore, such additional documents or
instruments, if any, in connection with the conversion of the Debt into the
Common Stock, Brick Top, or its agent may require.




3.13   Attorneys Fees and Costs.    In the event any party to this Agreement
shall be required to initiate legal proceedings to enforce performance of any
term or condition of this Agreement, including, but not limited to, the
interpretation of any term or provision hereof, the payment of moneys or the
enjoining of any action prohibited hereunder, the prevailing party shall be
entitled to recover such sums in addition to any other damages or compensation
received, as will reimburse the prevailing party for reasonable attorneys’ fees
and court costs incurred on account thereof (including, without limitation, the
costs of any appeal) notwithstanding the nature of the claim or cause of action
asserted by the prevailing party.





























































- 2 -





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Holder and Brick Top have caused this Agreement to be
executed as of the day and year first above written.










 

HOLDER

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander Bafer

 

 

Alexander Bafer

 

 

 

 

 

 

 

Brick Top Productions, Inc.

 

 

 

 

By:

/s/ Alexander Bafer

 

Name:

Alexander Bafer

 

Title:

CEO












































































- 3 -



